Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

June 23, 2015

Shaker Sadasivam

SunEdison Semiconductor Limited

501 Pearl Drive

St. Peters, Missouri

Re: Poly Supply Matters

Dear Shaker:

This letter sets forth the mutual understanding and agreement of SunEdison, Inc.
(“SUNE”) and SunEdison Semiconductor Limited (“SSL”; collectively, with SUNE,
the “Parties”) relating to the matters set forth below. Any reference to SUNE in
this letter shall also refer to SunEdison Product Singapore Pte Ltd and any of
its other direct or indirect subsidiaries or affiliates (other than SMP and
SSL), as appropriate, and any reference to SSL in this letter shall also refer
to any of its direct or indirect subsidiaries or affiliates (other than SMP and
SUNE), as appropriate.

 

Polysilicon Supply Offtake  

•    

   SSL will purchase granular semiconductor grade polysilicon from SUNE or SMP
Ltd. (“SMP”) as set forth below at the following pricing:

 

Calendar Year (i.e., January 1 – December 31)

   Pricing  

2015

   US$ 30/kg   

2016

   US$ [***]/kg   

2017

   US$ [***]/kg   

2018

   US$ [***]/kg   

2019

   US$ [***]/kg   

2020

   US$ [***]/kg   

2021-2025

   US$ [***]/kg   

 

    

provided, however, that SUNE receives the benefit of all of SSL’s share of the
dividend and distributions from SMP as described below.

 

For purposes of clarification, the provisions of the Original Polysilicon Supply
Agreement (defined below) relating to price of SMP products will have no further
force and effect as a result of this letter agreement at any time during the
term hereof. Payment terms for SUNE or SMP polysilicon purchased by SSL will be
Net 30 days from invoice. Delivery of the product will be FCA SUNE’s or SMP’s,
as appropriate, manufacturing facility (Place of Delivery), INCOTERMS 2010 in
packaging specified by SSL. SSL will be responsible for freight, transportation,
insurance, and other related charges to final destination. SUNE or SMP will be
responsible for the costs of drumming stations for packaging (estimated at
US$250,000). The price excludes any import duties, import fees, and other taxes.

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

•    

During the term of this letter agreement, SSL waives any of its rights to
dividends or other distributions from SMP and will cause the same to be assigned
to SUNE. SUNE agrees that scheduled debt service payments and repayments in
accordance with related SMP borrowing arrangements will be made on a priority
basis from available SMP cash. SSL shall undertake such actions as may be
required to effectuate the transfer and assignment of its rights to any
dividends or other distributions from SMP to SUNE, including, but not limited
to, by executing any required powers of attorney, assignment documents,
agreements, or other instruments and by approving as a shareholder (or causing
its appointed Board member(s) to approve) any resolution authorizing the payment
of such SMP cash flows. The Parties acknowledge that under Korean law, it may be
necessary for the assignment to be executed with respect to the SMP cash flows
only after the SMP Board has authorized the payment of such SMP cash flows, in
which case, SSL agrees to execute and deliver such assignment immediately
following the adoption of each relevant SMP Board resolution. In addition, the
Parties agree to negotiate in good faith an appropriate structure of the
foregoing transfer and assignment from a tax perspective.

•    

SSL will provide SUNE or SMP, as appropriate, with a rolling 12 month forecast,
updated quarterly, of its granular semiconductor grade polysilicon volume
requirements, at least 30 days prior to the start of each calendar quarter
(i.e., January 1 – March 31, April 1 – June 30, July 1 – September 30, and
October 1 – December 31). Beginning on the date of this letter agreement, SSL
agrees to purchase and SUNE agrees to supply or to cause SMP to supply the
granular semiconductor grade polysilicon volume in the forecast for the
following quarter (the “Minimum Quarterly Requirement”) up to a maximum of
[***]MT/year (the “Maximum Annual Commitment”). SUNE will provide polysilicon
that meets the requirements and specifications as set forth in the P43-CVD
specification document or P43-LBP specification document, as appropriate.

•    

In the event that the Minimum Quarterly Requirement is less than SSL’s ownership
percentage share of SMP output, SSL has the right but not the obligation to
purchase semiconductor grade polysilicon volumes up to its SMP ownership
percentage share of the total production volume at the pricing defined above.

•    

In the event that SMP’s output of semiconductor grade polysilicon is less than
SSL’s ownership percentage share of the total output, SSL shall have the right
but not the obligation to buy solar grade polysilicon up to its ownership
percentage share of SMP output at the lowest price paid by any buyer to SMP,
including SUNE or any of its affiliates. SSL shall not sell solar grade material
to any third party at a price lower than SUNE or SMP are selling (or offering
for sale) into the open market.

•    

Without limiting SSL’s off take rights and obligations, SUNE will purchase the
remaining output of polysilicon from SMP at a price of cost plus [***]%.

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

•    

If SSL participates in a business combination with another wafer manufacturer
and the combination party is a party to one or more existing polysilicon supply
agreements that obligate it to purchase polysilicon from a third party or if
acquired facilities do not use granular polysilicon, those obligations shall be
excluded from SSL’s above minimum purchase obligation.

•    

[***]

•    

SSL’s subsidiary, SunEdison Semiconductor B.V. (“SSBV”), is a party to a
Polysilicon Supply Agreement, dated as of February 7, 2015, with SMP (the
“Original Polysilicon Supply Agreement”). The Parties will cause the Original
Polysilicon Supply Agreement and the SMP Joint Venture Agreement, as amended and
restated to date, to be amended so that its terms are consistent with the terms
of this letter, including to reflect that the purchasing party shall be SSL,
rather than SSBV. Except for any such required amendments, the terms of the
Original Supply Agreement shall continue in full force and effect and will apply
to the purchase of product by SSL from SMP (other than the pricing provisions of
the Original Polysilicon Supply Agreement, which shall have no further force and
effect).

•    

In the event that SUNE intends to change its source of granular polysilicon sold
to SSL hereunder to a source other than its Pasadena facility or SMP, it will
give SSL at least 18 months prior written notice.

•    

SUNE agrees that it will manufacture 600MT of incremental granular polysilicon
inventory, meeting P43CVD or P43LBP specifications, qualified by SSL for SSL’s
benefit. Poly Price Delta

•    

Beginning on the date of this letter and ending December 31, 2015, SSL will
purchase semiconductor grade polysilicon from a third party supplier and SUNE
will reimburse SSL for the actual incremental price of such product to the
extent it exceeds $[***]/kg, for up to 455MT of product received in 2015 (paid
for in 2015 and 2016), provided, however, that SUNE’s obligation hereunder will
not exceed $[***]/kg or $[***] million in the aggregate.

•    

Reimbursement shall be in the form of a credit against Pasadena product
purchased by SSL from SUNE on a monthly basis. If the credit for 3rd party
polysilicon product exceeds the cost of polysilicon product shipped in that
month to SSL’s sites, the balance shall carry forward to the next month. If
there is a balance at December 31, 2015, a cash payment shall be made to the
owed Party unless an alternate agreement has been negotiated. SUNE shall have no
obligation to reimburse SSL beyond December 31, 2015 other than for any balance
carried forward from product purchased in 2015.

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

SMP Approval Each of the Parties (in its capacity as shareholder of SMP) will
approve any matters in this letter agreement which require SMP shareholder
approval and will cause its SMP board appointees to approve the same. Term;
Termination

•    

The term of this letter agreement will begin on the date first set forth above
and, unless sooner terminated in accordance with the terms hereof, will expire
on December 31, 2025.

•    

Either Party may terminate this letter agreement by written notice to the other
party if the other party commits a material breach of this letter agreement and
fails to remedy such breach within thirty (30) days after written notice from
the non-breaching party. The non-breaching party must include in the written
notice the nature of the breach and demanding that the same be remedied. In
addition, any party to this Agreement may terminate this Agreement by written
notice to the other party, but only if such other party (a) becomes insolvent,
(b) makes a general assignment for the benefit of creditors, (c) suffers or
permits the appointment of a receiver for its business or assets, (d) becomes
subject as the debtor to any proceeding under any bankruptcy or insolvency law,
whether domestic or foreign, or (e) commences liquidation or dissolution
proceedings, voluntarily or otherwise. The expiration or termination of this
letter agreement shall not relieve the Parties from any obligations accruing
prior to such expiration or termination. In addition, the obligations of the
Parties that expressly or by their nature would be reasonably interpreted to
survive any expiration or termination of this letter agreement shall so survive.
Miscellaneous

•    

THE MAXIMUM LIABILITY OF EITHER PARTY HEREUNDER (WHETHER ARISING UNDER TORT OR
CONTRACT LAW) WILL NOT EXCEED THE FOLLOWING AMOUNTS: FOR EACH YEAR 2015-2025, AN
AMOUNT EQUAL IN EACH YEAR TO THE LESSER OF (A) SSL’S CONTRACTUAL LIABILITY
HEREUNDER TO PAY FOR PRODUCT AT THE APPLICABLE PRICING SET FORTH IN THE PRICING
TABLE ABOVE (ASSUMING A VOLUME OF [****] MT/YEAR), AND (B) COVER DAMAGES
CALCULATED AS AN AMOUNT EQUAL TO THE QUANTITY OF PRODUCT SSL PURCHASES FROM
SOURCES OTHER THAN SMP OR SUNE IN SUCH YEAR AS A RESULT OF SMP’S OR SUNE’S
BREACH OF THIS AGREEMENT, MULTIPLIED BY THE EXCESS OF THE PRICE PAID FOR SUCH
PRODUCT OVER THE PRICE THAT WOULD HAVE BEEN PAID BY SSL FOR SUCH PRODUCT PER THE
PRICING TABLE ABOVE. NOTWITHSTANDING THE FOREGOING, THE MAXIMUM CUMULATIVE
AMOUNT OF LIABILITY FOR ANY REASON HEREUNDER WILL NOT EXCEED $40,000,000.

•    

IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR
INCIDENTAL DAMAGES ARISING UNDER CONTRACT, WARRANTY, TORT, NEGLIGENCE,

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

     STRICT LIABILITY OR ANY OTHER THEORY OF LIABILITY. Such disclaimed damages
include but are not limited to loss of profits, damage to property, or claims of
third parties.  

•    

   No Party shall be liable or responsible for any delay or failure to perform
due to any cause or condition beyond its reasonable control, whether foreseeable
or not, including, without limitation, acts of God, war, riot, fire, explosion,
accident, flood or sabotage; lack of adequate fuel, power, raw materials, labor,
containers or transportation facilities; compliance with governmental requests,
laws, regulations, orders, action or national defense requirements, embargoes or
acts of civil or military authorities; theft, breakage or failure of machinery
or apparatus; or in the event of labor trouble, strike, lockout or injunction
(it being agreed that neither party shall be required to settle a labor dispute
against its own best judgment). Each party shall give prompt written notice to
the other Party of any such event, and any affected orders or performance shall
be suspended for the duration of the delay.  

•    

   Each of the Parties will cause their respective affiliates or subsidiaries as
appropriate and necessary to take such actions as may be required to fulfill its
obligations under this letter.  

•    

   This letter and any resulting definitive agreements will be governed by and
construed in accordance with the laws of the State of Missouri.  

•    

   The Parties will negotiate the terms of any definitive agreements reflective
of the above terms as needed.  

•    

   This letter embodies the entire agreement of the Parties with respect to the
subject matter hereof and supersedes and cancels any and all prior
understandings, discussions or agreements, oral or written, in relation thereto
that may exist between the Parties. No oral explanation or oral information
provided by any Party shall alter the meaning or interpretation of this letter.
 

•    

  

Each party acknowledges and agrees that the terms of this letter agreement
should be considered confidential information and further, that in connection
with the rights and obligations created under this letter agreement, each Party
may gain access to additional confidential information of the other Party and
each Party hereby agrees that all such information shall be subject to the
provisions of the Mutual Non-Disclosure Agreement executed by the Parties and in
force as of the Effective Date (the “NDA”).

 

Should either Party intend to or make available to the public the terms of this
letter, the desiring Party shall make the intended publication available to the
other Party and ask for approval at least five (5) business days prior to the
intended release date. Each other Party is free to approve the request or to
deny the request including the form and content of the publication,

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

which is under their sole discretion. The foregoing shall not apply if a Party
is required by the rules or regulations of the SEC or of the stock exchange on
which its shares are traded to make public the terms of this letter agreement;
provided, however, that the disclosing Party gives the other Party an
opportunity to review and comment on any such required disclosure.

•    

Nothing contained in this letter agreement shall create or shall be construed as
creating a partnership, a joint venture or an agency relationship between the
parties to this letter agreement. The parties agree to perform in accordance
with this letter agreement only as independent contractors. Neither party has
the right or authority to assume or create any obligations or responsibilities,
express or implied, on behalf of the other party, and neither party may bind the
other party in any manner or thing whatsoever. Neither party shall be liable,
except as expressly provided otherwise in this letter agreement, for any
expenses, liabilities or other obligations incurred by the other.

•    

Failure or delay by either party to insist on the strict performance of any term
or condition in this letter agreement, or to pursue any claim or right arising
under this letter agreement, will not constitute or be construed as waiver of
such term, condition, claim or right. Any waiver by either party of a breach of
any term or condition of this letter agreement shall not constitute or be
construed as a waiver of any subsequent breach of the same term or condition or
any breach of a different term or condition.

•    

Each notice required or permitted hereunder shall be addressed to the following
addresses (or at such other addresses for a party as shall be specified by like
notice) and shall be in writing and shall be deemed given (a) in the case of
personal delivery, when personally delivered to the recipient, or (b) in the
case of mailing, on the third business day following the deposit with an
internationally recognized carrier such as Federal Express, DHL or UPS of such
notice, and addressed to the party being given notice at such address of which
either party may advise the other in writing, (c) in the case of facsimile
transmission, on the day of transmission to the receiving party’s facsimile
number set forth on the signature page hereof, or to such other facsimile number
of which either party may advise the other in writing, provided such facsimile
is confirmed via the method described in (b) above. If to SSL: SunEdison
Semiconductor Limited 501 Pearl Drive (City of O’Fallon) St. Peters, MO 63376
USA Fax: 866-773-0793 Attention: General Counsel If to SUNE: SunEdison, Inc.
13746 Riverport Drive Maryland Heights, MO 63043 Fax:                     
Attention: General Counsel

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

Please let me know if you have any questions or comments. By signing below, you
acknowledge and agree to the foregoing.

 

Sincerely, SunEdison, Inc. By:

/s/ David A. Ranhoff

David A. Ranhoff, Pres. - Solar Materials

 

ACKNOWLEDGED AND AGREED BY: SunEdison Semiconductor Limited By:

/s/ Shaker Sadasivam

Shaker Sadasivam, CEO

 

7